
	

113 HR 580 IH: Expedited LNG for American Allies Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 580
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Turner (for
			 himself, Mr. Shimkus,
			 Mr. Sam Johnson of Texas,
			 Mr. Westmoreland,
			 Mr. McClintock,
			 Mr. Pompeo,
			 Mr. Johnson of Ohio,
			 Mr. Lankford,
			 Mr. Latta,
			 Mr. Barletta,
			 Mrs. Lummis,
			 Mr. Renacci, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To enhance the energy security of United States allies,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited LNG for American Allies Act
			 of 2013.
		2.Expedited approval of
			 exportation of natural gas to United States alliesSection
			 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended—
			(1)by inserting (1) before
			 For purposes;
			(2)by striking
			 nation with which there is in effect a free trade agreement requiring
			 national treatment for trade in natural gas and inserting
			 foreign country described in paragraph (2); and
			(3)by adding at the end the following:
				
					(2)A foreign country described in this
				paragraph is—
						(A)a nation with which there is in effect
				a free trade agreement requiring national treatment for trade in natural
				gas;
						(B)a
				member country of the North Atlantic Treaty Organization;
						(C)subject to paragraph (3), Japan; and
						(D)any other foreign country if the
				Secretary of State, in consultation with the Secretary of Defense, determines
				that exportation of natural gas to that foreign country would promote the
				national security interests of the United States.
						(3)The exportation of natural gas to
				Japan shall be deemed to be consistent with the public interest pursuant to
				paragraph (1), and applications for such exportation shall be granted without
				modification or delay under that paragraph, during only such period as the
				Treaty of Mutual Cooperation and Security, signed at Washington January 19,
				1960, and entered into force June 23, 1960 (11 UST 1632; TIAS 4509), between
				the United States and Japan, remains in
				effect.
					.
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply with respect to applications for the authorization to
			 export natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) that
			 are pending on, or filed on or after, the date of the enactment of this
			 Act.
		
